1 PG&E Corporation: Preparing For the Future Peter A. Darbee, Chairman, CEO and President Sanford Bernstein Strategic Decisions Conference May 30 - June 1, 2007, New York, NY 2 This presentation contains forward-looking statements regarding management’s guidance for PG&E Corporation’s 2007 and 2008 earnings per share from operations, targetedaverage annual growth rate for earnings per share from operations, anticipated dividend growth, as well as management’s projections regarding Pacific Gas and ElectricCompany’s (Utility) capital expenditures, rate base and rate base growth, future electricity resources, and energy efficiency funding levels. These statements are based oncurrent expectations and various assumptions which management believes are reasonable, including that substantial capital investments are made in Utility business over the2007-2011 period, Utility rate base averages $17 billion in 2007 and $18.7 billion in 2008, that the Utility earns at least its authorized rate of return on equity, and that theUtility’s ratemaking capital structure is maintained at 52 percent equity. These statements and assumptions are necessarily subject to various risks and uncertainties, therealization or resolution of which are outside of management's control. Actual results may differ materially. Factors that could cause actual results to differ materially include: • Utility’s ability to timely recover costs through rates; • the outcome of regulatory proceedings, including ratemaking proceedings pending at the California Public Utilities Commission (CPUC) and the Federal Energy RegulatoryCommission; • the adequacy and price of electricity and natural gas supplies, and the ability of the Utility to manage and respond to the volatility of the electricity and natural gas markets; • the effect of weather, storms, earthquakes, fires, floods, disease, other natural disasters, explosions, accidents, mechanical breakdowns, acts of terrorism, and other events orhazards that could affect the Utility’s facilities and operations, its customers, and third parties on which the Utility relies; • the potential impacts of climate change on the Utility’s electricity and natural gas business; • changes in customer demand for electricity and natural gas resulting from unanticipated population growth or decline, general economic and financial market conditions,changes in technology including the development of alternative energy sources, or other reasons; • operating performance of the Utility’s Diablo Canyon nuclear generating facilities (Diablo Canyon), the occurrence of unplanned outages at Diablo Canyon, or the temporaryor permanent cessation of operations at Diablo Canyon; • the ability of the Utility to recognize benefits from its initiatives to improve its business processes and customer service; • the ability of the Utility to timely complete its planned capital investment projects; • the impact of changes in federal or state laws, or their interpretation, on energy policy and the regulation of utilities and their holding companies; • the impact of changing wholesale electric or gas market rules, including the California Independent System Operator’s new rules to restructure the California wholesaleelectricity market; • how the CPUC administers the conditions imposed on PG&E Corporation when it became the Utility’s holding company; • the extent to which PG&E Corporation or the Utility incur costs and liabilities in connection with pending litigation that are not recoverable through rates, from third parties, orthrough insurance recoveries; • thee ability of PG&E Corporation and/or the Utility to access capital markets and other sources of credit; • the impact of environmental laws and regulations and the costs of compliance and remediation; • the effect of municipalization, direct access, community choice aggregation, or other forms of bypass, and • other risks and factors disclosed in PG&E Corporation’s and Pacific Gas and Electric Company’s SEC reports. Cautionary Statement Regarding Forward-LookingInformation 3 Key Takeaways From Today’s Discussion • PCG is a core utility holding, delivering strong investmentopportunities and low regulatory risk. • Potential earnings “upsides” in 2008 and beyond are notincluded in guidance. • Emerging growth strategies present additional businessopportunities. 4 Agenda For Today • PG&E Corporation overview • Regulatory business drivers • Core investment - focus and strategy • PCG earnings outlook • Energy policy and emerging opportunities 5 Business Unit 2006 RateBase ($B) Regulation Electric and gas distribution $10.3 CPUC Electric generation $1.8 CPUC Gas transmission $1.5 CPUC Electric transmission $2.3 FERC PCG Total Business $15.9 85% CPUC/15% FERC Pacific Gas and Electric Company (PG&E) • $12.5 B in Revenues • $34.8 B in Assets • 5.1 MM Electric/4.2 MM Gas Customers • $18 B+ Market Capitalization 6 We act with integrity and communicate honestly and openly. We are passionate about meeting our customers’ needs and delivering for our shareholders. We are accountable for all of our own actions: these include safety, protecting the environment, and supporting our communities. We work together as a team and are committed to excellence and innovation. We respect each other and celebrate our diversity. Theleadingutility in theUnited States Delighted Energized Rewarded customers employees shareholders Our values Operational excellenceTransformation Our strategies Our goals Our vision PG&E Vision 7 Our Business Strategy • Competitive customer focus • Operational excellence • Regulatory alignment • Environmental leadership • Community involvement 8 Experienced leaders joined the team in 2006: Hyun Park SVP & General Counsel PG&E Corporation Jack Keenan SVP, Generation & Chief Nuclear Officer Pacific Gas and Electric Company Helen Burt SVP & Chief Customer Officer Pacific Gas and Electric Company Bill Morrow President & Chief Operating Officer Pacific Gas and Electric Company A Diverse Leadership Team 9 Regulated Business Drivers • Statewide Energy Strategy - California Energy Action Plan - Renewable Portfolio Standard - AB32 Greenhouse Gas Legislation • Constructive Regulatory Environment - Decoupling/Balancing Account Treatment - Purchased Power and Fuel Costs Pass-Through - Pre-Approved CapEx 10 Core Business Investment Opportunities • Electric and gas distribution • Electric transmission - System reliability - Growth to reach renewable resources • Natural gas transmission and storage • Electric resource requirements - Energy efficiency - Renewables - Conventional generation 11 Capital Expenditures ($MM) Common Plant Gas Trans. Electric Trans. Generation Distribution Chart Key 0 $1,000 $2,000 $3,000 2007 2008 2009 2010 2011 $3,200 $3,200 $2,500 $3,100 $2,200 Capital Expenditure Outlook 12 * Projected 2007-2011 rate base is not adjusted for the impact of the carrying cost credit that primarily results fromthe second series of the Energy Recovery Bonds. Earnings will be reduced by an amount equal to the deferred taxbalance associated with the Energy Recovery Bonds regulatory asset, multiplied by the utility's equity ratio and by itsequity return. The carrying cost credit declines to zero when the taxes are fully paid in 2012. Rate Base Growth 13 *Reg G reconciliation to GAAP for 2006 EPS from Operations and 2007 and 2008EPS Guidance available in Appendix and at www.pge-corp.com EPS from Operations* EPS Guidance EPS from Operations*: 2007 guidance of $2.70-$2.80 per share 2008guidance of $2.90-$3.00 per share 14 Survey of analyst estimates of EPS growth: Source: Thomson IBIS long-term EPS Growth Consensus Estimate Median May 8, 2007 EPS Growth - Comparator Group EPS from operations annual growth targeted to average 8% for2007 - 2011 15 Potential Earnings Upsides • Transformation benefits • Energy efficiency incentives • Additional transmission and generation investments 16 California Energy Policy PG&E’s resource investment strategy is aligned withCalifornia’s Energy Action Plan “preferred loading order”: 1. Energy Efficiency 2. Demand Response 3. Renewable Resources 4. Distributed Generation 5. Conventional Resources 17 Over the past 30 years, California per capita energy use has remained relativelyflat compared to the 50% increase in U.S. per capita energy use. Source: California Energy Commission California’s Success With Energy Efficiency - 2,000 4,000 6,000 8,000 10,000 12,000 14,000 1960 1965 1970 1975 1980 1985 1990 1995 2000 US CA Western Europe 18 Changing Legislative Environment for GHG Recent greenhouse gas legislation: • California global warming legislation enacted in 2006 • Federal legislation expected in 2 to 4 years PG&E supports: • Mandatory market-based approach • Encouraging early action toward goals before full regulatoryimplementation • Recognition of prior actions • Pursuit of all cost-effective reductions in greenhouse gases • International cooperation 19 * Comparison companies selected by Innovest. Data include emissions of regulated and unregulated plants.2004 is the most recent data available. 2missions and Emission Rates* Source: Innovest Relative CO2 Emissions Rates - Generation 20 Industry Leadership and Emerging Growth PG&E is looking ahead to the future of utility services • Clean/renewable fuel technologies • Smart Energy Web • Plug-in anywhere technologies • Sustainable Energy Communities 21 PCG Investment Opportunity Summary • First quartile EPS growth - Approved infrastructure investment • Potential upsides - Transformation benefits - Energy efficiency incentives - Additional transmission and generation investment • New Products and Services - Diverse management team with a competitive mindset - Record of innovation, well-positioned for industry change 22 Conference Notes 23 Appendix Sanford Bernstein Strategic Decisions Conference May 30 - June 1, 2007 24 • About half of expected load growth will be met by energy efficiency • PG&E’s budget and goals for 2006-2008: ­ Overall energy efficiency budget: $975 million ­ PG&E filed goals: 3,063 GWh; 47 MM therms GWh Savings: Historic and Target PG&E’s Energy Efficiency Programs 25 MWs Demand response impacts expected to double from 2007 Actual and Projected Capacity Savings from Demand ResponsePrograms Demand Response Programs 26 * 2008 to 2011 estimates are based on forecasted construction schedules andadditional contracted resources Projected Deliveries Plus Contracts* 2006 deliveries comprised of: Renewable Portfolio Standard target is 20% by 2010 Renewable Resource Procurement 27 PPAs Counterparty/Facility Size(MW) Target OperationalDate Contract Term(years) Calpine Hayward 601 2010 10 EIF Firebaugh 399 2009 20 Starwood Firebaugh 118 2009 15 EIF Fresno 196 2009 20 Tierra Energy Hayward 116 2009 20 Total 1,430 Facility Size (MW) Status Target Operational Date Estimated Capital Costs Gateway 530 broken ground 2009 $370 million Humboldt Bay 163 permitting 2009 $239 million Colusa 657 permitting 2010 $673 million Total 1,350 $1,282 million New Generation Resources: Utility-Owned &Conventional Power Purchase Agreements 28 *Over 20% of total retail sales expected to be eligible renewable resources coming fromutility-owned, QFs, Irrigation Districts, and other sources. ** May include utility-owned resources. * Approximately 13% of total retail sales expected to be eligible renewable resourcescoming from utility-owned, QFs, Irrigation Districts and other sources. 2007 Projected Sources of Energy 85,500 GWh 2012 Projected Sources of Energy 89,900 GWh • Energy efficiency expected to meet half of future load growth • Growth in renewable resources and resources with operating flexibility • Growth in utility ownership Long-Term Electric Resources 29 Balancing Accounts • Cost of procuring energy • Sales volume • Selected other elements of operating costs such as energyconservation programs Rate Base Net Plant (in service) - deferred taxes from accelerated depreciation +/- net working capital (may exclude many balance sheet assets or liabilities) Ratemaking Projected Test Year With Attrition adjustments Ratemaking Summary 30 Credit Profile • Current Ratings - Utility issuer rating: BBB (S&P) and Baa1 (Moody’s) - Utility unsecured debt: BBB (S&P) and Baa1 (Moody’s) • Average Utility Metrics (2007-2011)* - S&P Business Profile Rating: 5 - Total Debt to capitalization (EOY): 53.6% - Funds from Operations Cash Interest Coverage: 5.1x - Funds from Operations to Average Total Debt: 22% * Metrics include debt equivalents for long-term power purchase contracts 31 Dividend Policy • Objectives: - Flexibility - Sustainability - Comparability • Payout ratio range of 50% - 70% • Growth balanced with funding for additional investmentopportunities • Dividend growth is expected to be generally in line with thegrowth in EPS from Operations 32 2006 EPS on an Earnings from Operations Basis* Items Impacting Comparability: Scheduling Coordinator Cost Recovery Environmental Remediation Liability Recovery of Interest on PX Liability Severance Costs EPS on a GAAP Basis $2.57 0.21 (0.05) 0.08 (0.05) $2.76 * Earnings per share from operations is a non-GAAP measure. This non-GAAP measure is used because it allowsinvestors to compare the core underlying financial performance from one period to another, exclusive of items thatdo not reflect the normal course of operations 2006 EPS - Reg G Reconciliation 33 2007 EPS Guidance on an Earnings from Operations Basis* Estimated Items Impacting Comparability EPS Guidance on a GAAP Basis 2008 EPS Guidance on an Earnings from Operations Basis* Estimated Items Impacting Comparability EPS Guidance on a GAAP Basis Low $2.70 0.00 $2.70 Low $2.90 0.00 $2.90 High $2.80 0.00 $2.80 High $3.00 0.00 $3.00 * Earnings per share from operations is a non-GAAP measure. This non-GAAP measure is used because itallows investors to compare the core underlying financial performance from one period to another, exclusiveof items that do not reflect the normal course of operations EPS Guidance - Reg G Reconciliation
